IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  June 15, 2009
                                 No. 06-41394
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

AURELIO LARA ZAPATA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:06-CR-48-1


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Aurelio Lara Zapata appeals the sentence imposed following his guilty
plea conviction for possession of child pornography, in violation of 18 U.S.C.
§§ 2252A(a)(5)(B), (b)(2), and 2256. Zapata was sentenced within his advisory
sentencing guidelines range to a 78-month term of imprisonment.
      Following United States v. Booker, 543 U.S. 220 (2005), we review a
district court’s sentencing decisions for reasonableness in light of the sentencing



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 06-41394

factors in 18 U.S.C. § 3553(a). Gall v. United States, 128 S. Ct. 586, 596-97
(2007). First, we consider whether the sentence imposed is procedurally sound.
Id. at 597.    Thereafter, we consider whether the sentence is substantively
reasonable, using an abuse-of-discretion standard. Id. A sentence imposed
within a properly calculated guideline range is entitled to a rebuttable
presumption of reasonableness. Rita v. United States, 127 S. Ct. 2456, 2462
(2007); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
       Zapata argues that this court should summarily vacate his sentence and
remand the case to the district court for reconsideration in light of the Supreme
Court’s decisions in Gall, 128 S. Ct. at 586, Kimbrough v. United States, 128
S. Ct. 558 (2007), and Rita, 127 S. Ct. at 2456. Zapata contends that those cases,
which were issued after his sentencing, abrogated the rationale of previous Fifth
Circuit decisions by broadening the district court’s discretion to impose a non-
guidelines sentence. He argues, therefore, that the district court believed that
it could not sentence him below the Guidelines in the absence of “extraordinary
circumstances” and could not consider certain factors such as age, risk of
recidivism, financial situation, or the need for psychiatric treatment in imposing
the sentence. Because this theory was not argued in the district court, we
review for plain error. See Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.),
cert. denied, 129 S. Ct. 328 (2008).
       Nothing in the record suggests that the district court was constrained by
this court’s precedent from considering all of Zapata’s arguments for a non-
guidelines sentence or that the district court believed that it could not deviate
from   the advisory guidelines range in the absence of extraordinary
circumstances.     To the contrary, the record reflects that the district court
considered Zapata’s arguments, the presentence report (PSR), and the
sentencing factors set forth in 18 U.S.C. § 3553(a), in determining Zapata’s
sentence.     The district court’s reasons for imposing the sentence are both
apparent from the record and sufficient to support Zapata’s sentence.         See

                                        2
                                  No. 06-41394

United States v. Bonilla, 524 F.3d 647, 657-59 (5th Cir. 2008) (noting that the
district court had considered the arguments of the parties and the PSR, which
contained information pertaining to those arguments, and concluding that the
district court had adequately explained its choice of sentence). Accordingly,
there was no plain error. See Campos-Maldonado, 531 F.3d at 339.
      In addition, Zapata has not shown that the district court’s imposition of a
within-guidelines sentence was improper under either the deferential Gall
standard of review or under plain-error review. See Gall, 128 S. Ct. at 597;
United States v. Baker, 538 F.3d 324, 332 (5th Cir. 2008), cert. denied, 129 S. Ct.
962 (2009).
      The judgment of the district court is AFFIRMED.




                                        3